Citation Nr: 0014475	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
fracture, right ankle, with right calf atrophy and 
degenerative changes, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis, right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1978, and unverified active duty from May 1971 to May 1974.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).


REMAND

In the Board's remand dated in September 1998, the RO was 
requested to address whether the veteran's claims for 
entitlement to increased ratings should be submitted for 
assignment of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b) (1999).  An extraschedular rating is 
warranted 

[t]o accord justice . . . to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1).  The veteran has not been apprised 
of this regulation, nor has the RO addressed whether this 
regulation is applicable in this case.  

The veteran's service-connected right ankle disorder is 
currently rated as 40 percent disabling, which is the maximum 
schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (1999).  Additionally, in a statement dated in November 
1992, the veteran stated that his job required standing and 
walking.  He further indicated that due his legs, back, and 
knee disorders, he had missed work over 100 times in the last 
two years for medical appointments.  Moreover, the examiner 
in August 1999, stated that the veteran's "pain is 
significantly limiting his ability to be on his feet for 
extended periods of time.  He could be at work in a light to 
medium job duty only."

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated that the Board, "once it has 
jurisdiction over an appealed claim, has plenary authority to 
decide all issues of fact and law presented in the claim."  
Fisher v. Brown, 4 Vet. App. 405 (1993)(per curiam order).  
The Court and the VA General Counsel consider an "extra-
schedular rating" as a component or a part of an increased 
rating claim.  Floyd v. Brown, 9 Vet. App. 88  (1996); 
VAOGCPREC 6-96 (Aug. 16, 1996).  The RO is advised that the 
Board is obligated by law to ensure that the RO complies with 
its directives.  The Court has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).   

Accordingly, this case is remanded to the RO for the 
following action:

The veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case should address whether the 
veteran's claims for increased ratings 
should be submitted to the Under 
Secretary for Benefits or the Director, 
VA Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The RO should 
provide adequate reasons and bases as to 
its decision.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

